DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-3 and 5-14 are allowed. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: There were multiple references that when combined taught the basic elements of the apparatus. These include the light energy source, the cooling source, the probe, the frame, window, and sensor. However, given the attorney’s arguments on design choice rejections for the shape of the probe and the window extending outside of the frame, Examiner agrees that these would not be obvious distinctions over the prior art, given that the specific shape of the probe has a greater purpose and different functionality than that of the prior art. Same reasoning applies to the window extending outside of the frame. For the following reasons claims 1-3 and 5-14 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYA ZIAD BAKKAR whose telephone number is (313)446-6659.  The examiner can normally be reached on 7:30 am - 5:00 pm M-Th.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.Z.B./Examiner, Art Unit 4155                                                                                                                                                                                                        


/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792